Name: 82/284/EEC: Commission Decision of 6 May 1982 amending certain Decisions on the agricultural advisory committees as regards joint working parties
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-08

 Avis juridique important|31982D028482/284/EEC: Commission Decision of 6 May 1982 amending certain Decisions on the agricultural advisory committees as regards joint working parties Official Journal L 126 , 08/05/1982 P. 0025 - 0026*****COMMISSION DECISION of 6 May 1982 amending certain Decisions on the agricultural advisory committees as regards joint working parties (82/284/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Commission has created agricultural advisory committees and joint working parties within certain committees to formalize consultation of economic and consumer interest in the agricultural sector; Whereas experience of the working of the agricultural advisory committees has shown that the rules on their composition require adjustment; Whereas the choice of chairman is important to the proper functioning of the said joint working parties; Whereas the conditions on which observers and experts may participate in the work of the joint working parties should be more clearly defined, HAS DECIDED AS FOLLOWS: Article 1 Article 2 of Decision 82/128/EEC amending the Decisions on the agricultural advisory committees (1) is hereby replaced by the following: 'Article 2 Articles 6, 7 and 8 of the following Decisions: - Decision 73/422/EEC on the Advisory Committee on Sugar (1), as last amended by Decision 81/637/EEC (2), - Decision 73/425/EEC on the Advisory Committee on Raw Tobacco (1), as last amended by Decision 74/221/EEC (3), - Decision 73/426/EEC on the Advisory Committee on Hops (1), - Decision 73/428/EEC on the Advisory Committee on Flax and Hemp (1) are hereby replaced by the following: "Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. 3. The Joint Working Party shall elect from among its members a chairman and a vice-chairman for a period of one year. The election shall take place in accordance with the procedure laid down in paragraph 1. The vice-chairman may not represent the same interest as the chairman. They shall be chosen alternately from among the two interests represented. Article 7 1. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite the head of that organization, or a person designated by him, to attend meeetings of the Committee or of the Joint Working Party as an observer. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 2. Subject to the same conditions, the chairman may, in agreement with the Commission staff, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee or Joint Working Party as an expert. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee or Joint Working Party as an expert. 3. Apart from the Commission representatives, only members of the Committee or Joint Working Party and persons invited pursuant to this Article may participate in or attend meetings of the Committee or Joint Working Party. 4. However, experts shall participate only in the discussion of the matter in the Committee or Joint Working Party concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee or Joint Working Party may set up working groups to facilitate its work''. (1) OJ No L 355, 24. 12. 1973. (2) OJ No L 231, 15. 8. 1981. (3) OJ No L 123, 6. 5. 1974.' Article 2 This Decision shall enter into force on 6 May 1982. Done at Brussels, 6 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 58, 2. 3. 1982, p. 26.